Citation Nr: 0335107	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-17 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to subsistence allowance under Chapter 31 in 
excess of the full-time rate for a college student pro-rated 
for the enrollment periods of January 13, 2001 to January 21, 
2001, February 10, 2001 to February 18, 2001, and May 5, 2001 
to May 13, 2001.



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from September 1955 to June 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by which VA 
declined to pay the veteran in excess of the full-time 
college student rate pro-rated for the three eight-day 
enrollment periods.  

The Board observes that, while the veteran indicated in his 
VA Form 9 that he desired to appear at a hearing before the 
Board, he later withdrew this request by letter dated in June 
2003.  


FINDINGS OF FACT

1.  The veteran has been a recipient of Chapter 31 benefits 
since January 2001.

2.  The veteran agreed to an Individual Written 
Rehabilitation Plan (IWRP) to complete training required to 
acquire a Real Estate Salesperson License and a Real Estate 
Broker's License from January 2001 to December 2001.

3.  The veteran was awarded subsistence allowance at a 
monthly rate of $537.19, pro-rated for the three enrollment 
periods of January 13, 2001 to January 21, 2001, February 10, 
2001 to February 18, 2001, and May 5, 2001 to May 13, 2001.  
The veteran was notified of this award by letter dated in 
January 2001.  


CONCLUSION OF LAW

Entitlement to a subsistence award in excess of the full-time 
college student monthly rate for subsistence benefits pro-
rated to cover the three enrollment periods of January 13, 
2001 to January 21, 2001; February 10, 2001 to February 18, 
2001; and May 5, 2001 to May 13, 2001 has not been shown.  38 
U.S.C.A. §§ 3108, 3680 (West 2002); 38 C.F.R. §§ 21.260, 
21.4270 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was entitled to a subsistence 
award of $537.19 for each of his three 8-day training 
periods.  

Veterans who are eligible for Chapter 31 educational benefits 
are entitled to receive a subsistence allowance, the amount 
of which is dependent on whether the veteran is attending an 
educational institution on a full-time, three-fourths time, 
or half-time basis.  A subsistence allowance is not payable 
if the veteran is attending the institution less than half 
time.  38 U.S.C.A. § 3108 (West 2002); 38 C.F.R. § 21.260 
(2003).  Generally, attendance at a trade or technical 
institution is considered to be full time if the veteran 
attends training 30 clock hours per week, three-fourths time 
if he attends 22 through 29 clock hours per week, and half 
time if 15 through 21 clock hours per week.  38 C.F.R. § 
21.4270 (2003).  

Awards of subsistence allowance for entrance or reentrance 
into vocational rehabilitation, except in the case of 
retroactive induction into a rehabilitation program as 
provided in 38 C.F.R. § 21.282, commence the earlier of the 
date the facility requires the veteran to report for 
prescribed activities or the date training or rehabilitation 
services begin.  38 C.F.R. § 21.320 (2003).  The ending date 
for subsistence allowance is the earlier of the ending date 
provided in the veteran's Individual Written Rehabilitation 
Plan (IWRP) or other plan, the ending date of a period of 
enrollment as certified by a training or rehabilitation 
facility, or that specified in 38 C.F.R. § 21.324 (reduction 
or termination).  38 C.F.R. § 21.320.

A Counseling Record-Narrative Report dated in December 2000 
reflects that the veteran was to complete 90 core real estate 
hours necessary for licensure as a Real Estate Salesperson, 
as well as the 90 hours necessary for eventual licensure as a 
Real Estate Broker.  These hours he could get through the 
Vernon Regional Junior College Department of Continuing 
Education.  An Employment Plan dated in January 2001 reflects 
a goal of acquiring and sustaining employment in the field of 
real estate sales.  VA agreed to provide payment of tuition, 
fees, books, supplies, and any ancillary services necessary 
for successful completion of the program, any required 
software, reimbursement for salesperson licensure through 
Texas Real Estate Commission and mileage reimbursement.  The 
start date was January 2001 and the anticipated end date was 
December 2001.  

By letter dated in January 2001, the RO notified the veteran 
that VA awarded a vocational rehabilitation subsistence 
allowance at a monthly rate of $537.19 for periods beginning 
January 13, 2001 and ending January 21, 2001; beginning 
February 10, 2001 and ending February 18, 2001; and beginning 
May 5, 2001 and ending May 13, 2001.  Payment Histories in 
the claims file indicate that the veteran was paid $143.25 in 
January 2001 and $143.25 in February 2001.  

A VA Form 119 reflects that the veteran contacted VA in March 
2001 relating that he had only received $143.25 instead of 
the $537.19 stated in the January 2001 letter.  During that 
contact, the veteran was told that he was only paid for the 
number of days he actually attended training.  It was noted 
that the veteran disagreed and indicated that his 30 hours (8 
days) was equal to at least half time college attendance.  

By letter dated in March 2001 the veteran again indicated 
that the January 2001 letter from the RO stated that he would 
receive three payments of $537.19 through May 13, 2001 and 
that he was only receiving $143.25.  The Vocational 
Rehabilitation and Employment (VRE) Officer responded in an 
April 2001 letter.  Therein, the VRE Officer related that the 
computer generated letter of January 24, 2001 was in error 
and that since the training program that the veteran was 
pursuing did not require his attendance full time they could 
not pay him a subsistence benefit at the full-time rate.  By 
letter dated in April 2001 the veteran indicated that the 
regulations require that the veteran be informed when the 
benefits are reduced.  The VRE Officer responded by letter 
dated in May 2001 to the effect that there had been no 
reduction in benefits and no adverse action taken.  He stated 
that the award had never been changed.  

An enrollment certification dated in January 2001 reflects 
enrollment effective dates of January 13, 2001 to January 21, 
2001; February 10, 2001 to February 18, 2001; and May 5, 2001 
to May 13, 2001.  Therein, the program is identified as 
coursework toward real estate licensure.  A Declaration of 
Status of Dependents was entered listing one dependent. 

At the outset, the Board notes that the veteran has not 
challenged VA's calculations in arriving at the $537.19 
monthly rate.  Rather, the veteran contends that the 
notification letter dated in January 2001 suggested that he 
would receive that entire $537.19 amount for each period of 
enrollment.  

The Board also notes that, although the April 2001 letter 
stated that VA could not pay the veteran subsistence at the 
full-time rate, all other documentation found in the claims 
file supports the conclusion that the veteran was in fact 
paid at the full-time rate for a college student with one 
dependent, pro-rated for the time he was enrolled.  
Considering this, the Board has not addressed the veteran's 
contentions that he should be paid at a half-time rate.  

The Board finds that a subsistence award in excess of the 
full-time rate for a college student with one dependent, pro-
rated to cover the veteran's eight-day enrollment periods, is 
not warranted.  In this regard, the Board finds significant 
that the enrollment certification lists the enrollment 
effective dates as the eight days in which each of the three 
courses was scheduled.  This is consistent with the 
definition of "enrollment" set forth in the regulation, 
namely that it is the time the veteran is considered in the 
state of being on the rolls, or file of a school that 
contains the names of active students.  38 C.F.R. § 21.4200.  
Given that the veteran was considered enrolled only during 
the three designated 8-day periods, and in light of the 
statutory language limiting payment of educational assistance 
or subsistence allowances to those periods during which the 
veteran is enrolled in, and in pursuit of, such educational 
programs, an award of subsistence beyond those enrollment 
periods cannot be granted.  38 U.S.C.A. § 3680 (West 2002).  
Consequently, the veteran is entitled to no more than the 
full-time rate for subsistence benefits pro-rated for the 
periods he was enrolled in training.  

In reaching these conclusions, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), and the implementing regulations.  
The regulations are applicable to all claims filed on or 
after the date of enactment of the VCAA-November 9, 2000-or 
filed before the date of enactment and not yet final as of 
that date.  38 C.F.R. § 3.159 (2003); VAOPGCPREC 7-2003.  The 
implementing regulations, among other things, modified VA's 
duties to notify and assist claimants.  38 C.F.R. § 3.159.  

In this case, although VA discussed with the veteran the 
basis for the subsistence award, he was not expressly told 
what evidence was needed to substantiate the claim, nor as to 
who was responsible for producing the evidence.  Nor was the 
veteran notified of the change in law.  However, considering 
that there is no indication in the claims file of any 
outstanding pertinent records of any evidentiary value to his 
claim, and inasmuch as the issue turns on the law rather than 
facts, the Board is unable to discern any plausible benefit 
to the veteran in further developing the evidence.  It is of 
import that the facts in this case are settled.  The matter 
turns on the interpretation of law and regulation.  The Court 
has held the VCAA inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Wensch v. Principi, 15 Vet. App. 362 (2001).  The 
record in this case demonstrates the futility of any further 
evidentiary development.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); 38 U.S.C.A. § 5103A(a)(2) (VA not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

Under these circumstances, a remand would serve no useful 
purpose and would exalt form over substance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development of this claim and further expending of VA's 
resources with respect to it are not warranted.


ORDER

Entitlement to a subsistence award in excess of the full-time 
college student monthly rate for subsistence benefits pro-
rated to cover the three enrollment periods of January 13, 
2001 to January 21, 2001; February 10, 2001 to February 18, 
2001; and May 5, 2001 to May 13, 2001 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



